Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 November 30, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Advisors Series Trust (the “Trust”) (File Nos. 333-17391 and 811-07959) Al Frank Fund (S000005099) Al Frank Dividend Value Fund (S000000024) Ladies and Gentlemen: On behalf of the Trust and its series, the Al Frank Fund and Al Frank Dividend Value (the “Funds”), transmitted herewith for filing is the preliminary proxy statement on Schedule14A (the “Preliminary Proxy Statement”) and related proxy voting card.The Preliminary Proxy Statement contains a request for shareholders to consider and approve an Agreement and Plan of Reorganization with respect to the Funds. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6609. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
